Case 3:18-cv-14834-MAS-ZNQ Document 12 Filed 11/16/18 Page 1 of 2 PagelD: 51

ESCANDON, FERNICOLA, ANDERSON & COVELLI, L.L.C.
301 Main Street, Suite 3

Allenhurst, New Jersey 07711

(732) 663-1920

(732) 663-0011 (fax)

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MIQUENEL ALTIDOR, individually, and
MITCHNAIDINE ALTIDOR and ASHLEY
ALTIDOR by their guardian ad_ litem,| DOCKET NO. 3:18-cv-14834-MAS-DEA
MIQUENEL ALTIDOR

Plaintiff,

vs. PLAINTIFF’S ANSWER TO
COUNTERCLAIM
TOMS RIVER POLICE DEPARTMENT,
TOWNSHIP OF TOMS RIVER, SGT.
EDMUND MOONEY, PTL. MATTHEW
CROSTA, PTL. GARRET HENSHAW, PTL.
ANTHONY PACELLA, PTL. PASCEL
GAMBARDELLA, JOHN DOE POLICE
OFFICERS 1-10, JANE DOE POLICE
OFFICERS 1-10, JOHN DOE CHIEF and
SUPERVISORS 1-10, (such names being
fictitious), ABC POLICE DEPARTMENTS 1-
10, ABC COMPANIES 1-10, (such entities
being fictitious)

Defendants.

 

 

Plaintiff, Miquenel Altidor, responds to Counterclaims propounded by the Law Office of

Gilmore and Monahan, on behalf of defendants as follows:

1. Denied.

2. Denied, as the Defendant’s assertion is a statement of law and not fact.
Case 3:18-cv-14834-MAS-ZNQ Document 12 Filed 11/16/18 Page 2 of 2 PagelD: 52

Dated: November 16, 2018 By: /s/ ROBERT M. ANDERSON

Escandon, Fernicola, Anderson & Covelli
Attorney for Plaintiff

301 Main Street, Suite 3

Allenhurst, New Jersey 07711
